 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   EVERTON WHITELY,                      )     NO. CV 18-1103-AG (AGR)
                                           )
11                       Plaintiff,        )
                                           )     ORDER ACCEPTING FINDINGS AND
12       v.                                )     RECOMMENDATIONS OF UNITED
                                           )     STATES MAGISTRATE JUDGE
13   CDCR, et al.,                         )
                                           )
14                       Defendants.       )
                                           )
15
16            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
17   Complaint, the records on file, the Report and Recommendation of the United States
18   Magistrate Judge (“Report”) and Defendants’ objections. Further, the Court has
19   engaged in a de novo review of those portions of the Report to which Defendants
20   have objected. The Court accepts the findings and recommendation of the
21   Magistrate Judge.
22            IT IS ORDERED that (1) Defendants’ motion to dismiss the Fourteenth
23   Amendment claims is GRANTED without further leave to amend; (2) Defendants’
24   motion to dismiss the failure to protect claims against Defendant Regalado and
25   Acosta is GRANTED without further leave to amend; (3) Defendants’ motion to
26   dismiss the failure to protect claims against Defendants Vasquez, Martin and Willis is
27   DENIED. Defendants did not move to dismiss the excessive force claim under the
28   Eighth Amendment against Defendant Acosta, and that claims remains in the case.
